                                                                USDSSDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE F-IL_E_D _:- ,-1--.
                                                                                     / -l<ff_/4_1_
                                                                                                 1
 ------------------------------                  X


 UNITED STATES OF AMERICA

                    - V. -
                                                        19 Cr. 484 (KMW)
 DANIBEL LUIS ,

            Defendant.


 ------------------------------ X




               WHEREAS, with the defendant's consent, his guilty plea allocution was made

before a United States Magistrate Judge on October 28, 2019;

                   WHEREAS , a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                     Nev tl?, , 2019


                                                THE HONORABLE KIMBA M. WOOD
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
